Title: To Thomas Jefferson from John Stokely, 17 January 1808
From: Stokely, John
To: Jefferson, Thomas


                        
                            Sunday, January 17th 1808
                        
                        Mr. Jefferson, at the request of a Gentm. from the Western Country and a Late occurrence I am urged at this particular time to address you. I am informed that a Bill is now Presented or about to be Presented to Your Excellency for Signing that contemplates Granting Mr. Oliver Evans a Second Patent for his inventions about Mills &c. I have no desire to Injure Mr Evans. I Showed him the Letter I had Just recd. on Friday last—he expressed a wish that I Should do nothing in it hastily Said he should be liberal &c. &c. I find he has got his Bill Passed the Senate and that he has become quit Stiff, he says his Bill has passed and that he Shall make no abaitment to any Person on any account, I Purposed that he should consider my friend Mr. Ewings case, he refuses it Positively now—I agree that Mr Evans’s Invention deserves reward, but he has received Several Thousand dollars, he admits already, & he also admits that the Subsequent fourteen years will affourd him more Profit then any former fourteen years could have done, on account of the known utility of the Machines and the advanced population of our Country—Sir many respectable citizens, as well as my friend have Since the Expiration of Mr Evans’s former Patent Errected Machines upon Mr Evans’s Plan, many of those citizens receive little or no advantage from their Machines & have errected them mearly for ornaments Sake. Presuming that Everry one had the right as Mr Evans’s Patent had Expired, & Some under the same Impressions have been at Considerable Expense in Errecting Houses Suitable to Such Machinery—& Sir to exact a license fee, for works errected after one Patent had expired & before another existed, would in my Eye look like tyranny Particularly in this case. is it not an expost facto law Sir & incompatible with common right. I Sir with due difference to your mature wisdom now offer the following amendments (which I meant to have offered to the honorable Senate) But did not on account of Mr Evans’s Soft talk & If Sir you Should think them worthy of attention I hope you will return the Bill with Such exceptions as to your good Sense may seem consistent—The first amendment I offer is as follows to wit, (in the 7th Line of the original Bill after the word, “same” “It is nevertheless Provided that any Person who did errect Such Machine Previous to the Expiration of Sd. Evans’s former Patent without Paying for License, Shall be liable to pay sd. Evans the Sum he usually received for License for Such machine with interest at the rate of Six per centum Per Annum on every Such Sum from the time he She or they first Put Such Machine in use”— 
                  2d. after the word “have” in the 17th Line to erras the Bill and insert the following words, Viz. Errected any machine According to Said Evans’s Plan or discovery Subsequent to the Expiration of his former Patent and prior to the Issuing of the Patent contemplated to be Issued by this act Shall be affected by this act. But everry Such person Shall have a right to Continue Such Machine or machines in use, that have been errected within the Vacuity aforesaid, free from any License fee or damage whatever, Provided that Such Person or Persons as Possess Such Machinery Shall within Six months from and after the Passage of this act, Procure affidavits of two or more respectable Citizens that Such machine was errected within the time aforesaid, Particularly describing the machine or machinery So errected, which affidavits Shall be filed in the office for Recording of Deeds (within Six months afsd.) of the District, County, City or Borough where Such machine may have been Errected as afsd.
                  I am Sir with Great respect your obedient Servt & in great haste—
                        
                            John Stokely
                     
                        
                    
                     P.S. This second Amendment I do think is highly essential; It will prevent Imposition for Tho it may be right to Grant this Second Patent, it is wrong to Impose a License fee upon Such as Errected Such Machine, under the Sanction of law free of Such a fee—
                  
               